 53305 NLRB No. 8ELEVATOR CONSTRUCTORS LOCAL 36 (MONTGOMERY ELEVATOR)1The General Counsel's unopposed motion to correct the recordis granted.2In agreeing with the judge's conclusion that Supervisor Dixonwas an employer representative within the meaning of Sec.
8(b)(1)(B) of the Act, Member Devaney does not rely on the evi-
dence that Dixon was the only onsite supervisor available to rep-
resent the Employer when grievances arose on the Marriott jobsite.
See Electrical Workers Local 1547 (Veco, Inc.), 300 NLRB 1065 fn.2 (1990).3The judge's decision is corrected to reflect the correct citation forSan Francisco-Oakland Mailers Union 18 (Northwest Publications),172 NLRB 2173 (1968), and that Thomas A. Ricca is counsel for
the Respondent.1The Union's Standard Agreement requires that a mechanic incharge be designated if four or more elevator constructors are em-
ployed on a job. Mechanics in charge receive 12-1/2 percent more
than journeymen. See G.C. Exh. 7, p. 28.Local 36, International Union of Elevator Construc-tions, AFL±CIO and Montgomery ElevatorCompany. Case 7±CB±8218September 30, 1991DECISION AND ORDERBYMEMBERSDEVANEY, OVIATT, ANDRAUDABAUGHOn February 15, 1991, Administrative Law JudgeDonald R. Holley issued the attached decision. The
Respondent filed exceptions and a supporting brief, the
Charging Party filed a brief in support of the judge's
decision, and the General Counsel filed an answering
brief to the Respondent's exceptions, a brief in support
of the judge's decision, and a motion to correct the
record.1The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings, and con-
clusions2and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Local 36, International
Union of Elevator Constructors, AFL±CIO, Detroit,
Michigan, its officers, agents, and representatives shall
take the action set forth in the Order.3Ellen J. Dannin, Esq., for General Counsel.Thomas A. Ricca, Esq., of Detroit, Michigan, for the Re-spondent.Charles O. Strahlay, Esq. (Putnay, Twombly, Hall &Hirson), of New York, New York, for Charging Party.DECISIONSTATEMENTOFTHE
CASEDONALDR. HOLLEY, Administrative Law Judge. On anoriginal charge filed in the above-captioned case on March
2, 1990, the Regional Director for Region 7 of the NationalLabor Relations Board issued a complaint on April 24, 1990,which alleged, in substance, that Local 36, International
Union of Elevator Constructors, AFL±CIO (the Respondent
and/or the Union) violated Section 8(b)(1)(B) of the National
Labor Relations Act by fining William Dixon for job-related
activities engaged in at a time when he was a supervisor
within the meaning of Section 2(11) of the Act and a rep-
resentative of Montgomery Elevator Company (Mongomery)
for the purpose of collective bargaining or the adjustment of
grievances. Respondent filed a timely answer denying it had
engaged in the unfair labor practices described in the com-
plaint.The case was heard in Detroit, Michigan, on August 22,1990. All parties appeared and were afforded full opportunity
to participate. On the entire record, including careful consid-
eration of posthearing briefs filed by the parties, and from
my observation of the demeanor of witnesses who appeared
to give testimony, I make the followingFINDINGSOF
FACTI. JURISDICTIONMontgomery Elevator Company maintains its principal of-fice in Moline, Illinois, and it maintains other places of busi-
ness in other States, including a place of business located at
2406 West Ten Mile Drive, Southfield, Michigan. It engages
in the manufacture, sale, and installation of elevators, esca-
lators, and related products. At times material, its Southfield,
Michigan place of business was engaged in the sale and in-
stallation of elevators at a construction site known as the
Marriott jobsite in Troy, Michigan. It is admitted that during
the year ending December 31, 1989, Montgomery purchased
and caused to be transported to its Michigan jobsites and fa-
cilities directly from points located outside the State of
Michigan materials and supplies valued in excess of $50,000.
It is admitted, and I find, that Montgomery is an employer
engaged in commerce within the meaning of Section 2(2),
(6), and (7) of the Act.II. STATUSOFLABORORGANIZATION
It is admitted, and I find, that the Respondent Union is alabor organization within the meaning of Section 2(5) of the
Act.III. THEALLEGEDUNFAIRLABORPRACTICES
The facts in the instant case are not in dispute as Respond-ent chose to rest after counsel for the General Counsel pre-
sented her case.William Dixon, the alleged discriminatee is an elevatorconstructor. He belongs to Local 31, International Union of
Elevator Constructors located in Houston, Texas. Dixon was
first hired by Montgomery in 1969, and since that time he
has spent 16 years working as a mechanic in charge of con-
struction jobs.1During the first week of August 1989, Montgomery beganperformance of a contract valued in excess of $800,000
which provided for the purchase and installation of four pas- 54DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2See G.C. Exh. 3. The deflector sheave is the lower of the tworound objects which resemble large pulleys.3See R. Exh. 3, p. 4.4See R. Exh. l, p. 2.senger elevators and one parking garage elevator at a Mar-riott Hotel which was under construction in Troy, Michigan.
Sirio Oriani, one of the two witnesses who testified during
the trial of this case, is employed as a construction super-
visor by Montgomery. He provides field suspension for
Montgomery's construction operations in the Detroit area.
Oriani indicated during his testimony that he learned the ele-
vator trade by working under Dixon. Thus, when Oriani
needed someone to run the above mentioned Marriott job, he
induced Dixon to come from Texas to Michigan to accept
the position of mechanic in charge on the job. Oriani indi-
cated he was able to place an out-of-town man on the job
because there was no one on the bench at Local 36's hall.Montgomery is party to the Union's Standard Agreementwhich was placed in the record as General Counsel's Exhibit
7. Article IV, paragraph 5 of that agreement provides:Par. 5(a) Where heavy material is to be hoisted or loweredoutside of the structure, a derrick or crane can be used
under the supervision of Elevator Constructors in the
employ of the Employer. Heavy material under sub-
paragraph (a) is confined to machines, controllers, gen-
erators, trusses, or sections of trusses, plungers and
cylnders. (Where multiple sections of cylinders and
plungers are used, they shall be connected in the field
by Elevator Constructors.)(b) Where conditions are such that the followingheavy material can be hoisted up the hoistway, it shall
be hoisted by the Elevator Constructors. Where condi-
tions are such that the following heavy material cannot
be hoisted up the hoistway, it can be hoisted with a
crane under the supervision of Elevator Constructors.
Heavy material under subparagraph (b) is confined to
beams, sheaves, and bundles of rails.(c) The above heavy material in subparagraphs (a)and (b) shall be hoisted separately with the exception
of plungers and cylinders, rails, beams and where con-
ditions warrant machines with beams, which may be
hoisted together.(d) All other material is to be hoisted or lowered byElevator Constructors without the use of derrick or
crane.During the month of September 1989, Dixon and threemen provided to Montgomery by Local 36 assembled eleva-
tor components on the Marriott job. Oriani testified that at
some point he visited the Marriott job and observed that
Dixon and his crew had completely assembled the parking
garage elevator on the ground. At the time, Dixon and the
crew were assembling the passenger elevators and Dixon
voiced his belief that, if the deflector sheaves were attached
to the motor and beams before the assembly was hoisted into
position over the appropriate elevator shaft the unit would be
out of balance. Oriani assured Dixon that the deflector
sheaves could be safely attached on the ground.2Thereafter,Dixon, utilizing a crane on the job, caused the five elevator
assemblies to be hoisted to the top of the 17-story Marriott
structure where they were positioned over elevator shafts.On September 25, Michael Carey, the business agent ofRespondent Local 36, filed a grievance against Montgomery
and an intraunion charge against Dixon. The grievance,
which appears in the record as Respondent Exhibit 1, alleges
that Montgomery violated article IV, paragraph 5 of the
standard agreement on December 20 and 21, l989, as ``ma-
chines were mounted to machine beams, deflector heaves
mounted to machine beams, and were then hoisted by outside
crane on a non-modular construction job.'' Dixon was
charged with violation of the Union's constitution and by-
laws and with violation of article 4, paragraph 5 of the stand-
ard agreement during the period September 11 through Sep-
tember 22. The description of the nature of the offense was:
``Machine beams and deflector shaves [sic] were mounted to
machine on the ground and hoisted as one unit with outside
crane and Hall was not notified.''3The record reveals Montgomery settled the grievance filedagainst it by agreeing it violated article IV, paragraph 5 of
the standard agreement when it attached the deflector
sheaves to the machines together with the machines and
beams. As a remedy, Montgomery agreed to pay the NEI
Welfare Fund an amount equal to 1 day's pay for a me-
chanic.4The record reveals that Dixon appeared before the Union'sexecutive board on December 18, and he was thereafter
found guilty of violating the contract. He was fined $2000.
By letter dated March 11, 1990, he filed an appeal with the
International Union. The record fails to reveal the disposition
of the appeal.The complaint alleges, and the General Counsel contends,that Respondent violated Section 8(b)(1)(B) of the Act when
it fined Dixon for an alleged violation of its standard agree-
ment as he was a supervisor within the meaning of Section
2(11) of the Act, and he was a representative of Montgomery
for the purposes of collective bargaining or the adjustment of
grievances at the time.Respondent contends the record fails to establish the Gen-eral Counsel's contentions. The issues and the facts offered
to prove them are discussed individually below.The Supervisory IssueUncontested testimony given by Oriani and Dixon clearlyestablish that Dixon was a supervisor in the statutory sense
when employed on the Marriott job at Troy, Michigan.Oriani indicated during his testimony that he has from 6to 11 jobs going at any given time and that his administrative
responsibilities leave him insufficient time to provide on-the-
job supervision at each construction site. With specific regard
to the Marriott jobsite at Troy, he indicated he sought to visit
the site once each week, primarily for the purpose of deliv-
ering paychecks and obtaining time records kept by Dixon
on the job. Oriani testified his visits to the Marriott job nor-
mally lasted 15 minutes or less.While record reveals that Oriani only visited the Marriottjobsite once a week, he and Dixon spoke to each other on
the phone about every day. Oriani indicated their discussions
involved measures necessary to advance the job, rather than
an attempt by him to supervise the job. Thus, during such 55ELEVATOR CONSTRUCTORS LOCAL 36 (MONTGOMERY ELEVATOR)discussions, Dixon sought to schedule the arrival of mate-rials, supplies, and men on the job as he needed them.With the exception of those brief periods when Oriani waspresent at the Marriott jobsite, Dixon was Montgomery's
only representative on the job. He testified that he, without
consultation with Oriani, set the work hour of his crew,
which varied from four to eight men, at 7 a.m. to 3:30 p.m.
In addition to assigning the men their work tasks, Dixon
checked their work, monitored the safety of their perform-
ance, acted on their requests for time off, recorded their
hours of work, decided which employees would perform
overtime work, and resolved conflicts which arose among
employees on the job.With respect to keeping time records, Dixon, corroboratedby Oriani, testified he had the authority to pay employees
who reported for work late a full 8 hours or, in the alter-
native, he could tell them to sit down for an hour and dock
their pay an hour. Dixon explained he decided what action
he would take after considering the employee's past perform-
ance and attitude. He indicated that one employee, Joe Pres-
ton, was tardy so frequently that he recommended that Oriani
terminate the man. Oriani testified he followed Dixon's rec-
ommendation regarding Preston, and that he also honored
Dixon's request that employees Tom Poole and Ron
McClure be replaced with other elevator constructors.With respect to Dixon's authority to resolve what Orianidescribed to be ``interpersonal'' conflicts among men on the
job, Dixon testified that when mechanic Mitch Henderson
complained his helper, Stacey Renick, was working too slow,
not following directions, and was talking too much, he trans-
ferred Renick to work with another mechanic.In addition to exerting control over the men on the Mar-riott job, Dixon, corroborated by Oriani, indicated he con-
trolled the flow of Montgomery employees to and from the
Marriott job, and he recommended that certain employees be
retained by the Company after he no longer needed them on
the Marriott job. Oriani corroborated Dixon's claim that
when he felt he needed additional employees on the Marriott
job he informed Oriani of his need and the latter uniformly
obtained the needed men from the Union. Similarly Oriani
indicated he uniformly separated employees from the payroll
when Dixon indicated he no longer needed them. In this re-
gard, he corroborated Dixon's claim that he reassigned em-
ployees Lance Kehr and John Watson after they were no
longer needed on the Marriott job because Dixon had rec-
ommended that such employees be retained by the Company.Oriani and Dixon indicated during their testimony thatsafety was a matter of paramount concern to Montgomery.
Oriani testified that Montgomery's policy was to have a safe-
ty meeting conducted on each job every week, and that
Dixon conducted such meetings at the Narriott jobsite. Dixon
testified he decided when the weekly safety meetings would
be held, what the topic(s) would be, and how long the meet-
ings would last.As Montgomery's only representative on the Marriott job-site, Dixon attended meetings held with representatives of
various trades on the job at which coordination of work, the
sharing of cranes and equipment, and related matters were
discussed. Dixon testified he prepared daily job status reports
which were submitted to the general contractor, and that
when jurisdictional disputes erupted on the job, he rep-
resented Montgomery.During cross-examination of Oriani and Dixon, Respond-ent's counsel caused both Oriani and Dixon to admit that in
situations wherein less than four men were on a job, the sen-
ior mechanic would perform virtually all the tasks accom-
plished by a mechanic in charge on a larger job.ConclusionsSection 2(11) of the Act defines a supervisor as ``any indi-vidual having authority to lay off, recall, promote discharge,
assign, reward, or discipline other employees, or responsibly
to direct them, or to adjust their grivances or to effectively
recommend such action, if in connection with the foregoing
the exercise of such authority is not of a merely routine and
clerical nature, but requires the use of independent judg-
ment.'' Possession of one of these enumerated powers is suf-
ficient to establish supervisory status. NLRB v. Edward G.Budd Mfg. Co., 169 F.2d 571, 576 (6th Cir. 1948), cert. de-nied 355 U.S. 908 (1949). The evidence which relates spe-
cifically to Dixon, as opposed to mechanics who would per-
form many of the same functions on smaller crews, estab-
lishes that Dixon kept the time which determined the em-
ployees pay and he had the authority, independently of Con-
struction Supervisor Oriani, to dock employees or pay them
a full 8-hour pay if they were late in arriving to work. Simi-
larly, the evidence clearly reveals Dixon effectively rec-
ommended that members of his crew be terminated if he was
not satisfied with their performance, and he, likewise, effec-
tively recommended that employees who were performing
satisfactorily be retained by the Company after they were no
longer needed on the Marriott job. It is further clear that
Dixon exercised considerably independent judgment when
assigning work to members of his crew, when conducting
weekly safety meetings, and when representing Montgomery
during meetings with others at the Marriott jobsite. It is clear
Dixon was a statutory supervisor while on the Marriott job
and I so find.The Collective-Bargaining and/or GrievanceAdjusterIssue
While the instant record reveals William Dixon does notparticipate in collective-bargaining negotiations or in the
processing of contractual grievance on behalf of Montgom-
ery, General Counsel offered through the testimony of Oriani
and Dixon, to prove that Dixon nevertheless was a grievance
adjuster within the meaning of Section 8(b)(1)(B) of the Act
while he was the mechanic in charge on the Marriott job.Oriani indicated during his testimony that he was em-ployed as a mechanic in charge before he became Montgom-
ery's construction supervisor in the Detroit area. He testified
that Dixon as the mechanic in charge on the Marriott job was
responsible, due to his supervisory status, for resolving
``interpersonal'' problems that came up on the jobsite; inter-
preting the bargaining agreement to determine the expense
zone which would control the amount of expense money to
be received by elevator constructors on the job; interpreting
the agreement to determine whether wires on elevator door
interlocks that came connected should be disconnected and
rewired in the field; interpreting the agreement to determine
whether, when drilling of hydraulic holes was being accom-
plished by an outside firm, an elevator constructor should
merely be paid for standing by, or whether such an employee 56DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
5See R. Exhs. 2 and 3.6See R. Exh. 3.should actively assist the driller; and representing Mont-gomery in disagreements between the trades which arose on
the jobsite.With regard to the obligation to solve ``interpersonal''problems, Oriani cited the situation involving employee
Renick and his mechanic which is described, supra. While he
did not cite any situations in which Dixon made decisions re-lated to travel expense moneys, door interlock wiring situa-
tions, or drilling, he claimed that Dixon represented Mont-
gomery in three jurisdictional dispute situations which were
experienced on the Marriott job during an 8-month period.During cross-examination, Oriani was asked whether heordered Dixon to hoist the material on the Marriott job in the
manner in which it was done. He answered ``no.'' He
claimed, instead, that he arrived on the job at a time when
the service elevator depicted by General Counsel's Exhibit 4
was completely assembled and ready for hoisting, and at a
time when the deflector sheaves had not yet been attached
to the passenger elevators epicted by General Counsel's Ex-
hibits 3 and 5. According to Oriani, Dixon expressed concern
over attaching deflector sheaves to the passenger elevators
while they were on the ground because he felt they might
be out of balance if the sheaves were attached. Oriani claims
he merely told Dixon his prior experience convinced him
there would be no balance problem.When Dixon appeared to testify, he supplemented Oriani'sgrievance-handling testimony to a limited extent. Thus, he
testified that while the Union's standard agreement dictates
that one helper should be used for each mechanic on a con-
struction job, he, as the mechanic in charge on a job, decided
when extra helpers should be put on to, for instance, provide
extra help when they were stacking rails.Dixon testified another contract-related matter he handledas mechanic in charge was the resolution of pay questions
raised by employees. He indicated he resolved such disputes
by checking his time tickets against the employee's pay stubs
and assuring that the expenses turned in for the employees
were correct. With respect to door hangers and prewiring,
Dixon testified that he recalled one situation during which he
discussed prewiring with Union Business Representative
Dick Egerer and their discussion led to disassembly and re-
wiring a door interlock. Finally, Dixon testified that when he
worked on job other than the Marriott job under discussion,
he, as the mechanic in charge had been faced with contract
interpretation situations involving the handling of material,
employee benefits, holiday pay, insurance coverage, and
other things of that sort.During cross-examination, Dixon was shown copies of thetranscript of the December 18, 1989 proceedings, before the
Union's executive board, and a letter dated March 11, 1990,
which was sent to the International Union in connection with
Dixon's appeal of the Local's finding that he was guilty of
the charges filed against him.5Such documents clearly revealthat Dixon claimed during the intraunion proceedings that he
caused the elevator assemblies to be hoisted with deflector
sheaves attached solely because Oriani instructed him to
have them hoisted that way. Dixon was evasive when he was
asked if the statements made in the transcript and the March
11 letter were true; he claimed his reference to Oriani in the
exhibits pertained only to the passenger elevators, and thathe decided on his own to have the service elevator hoistedwith the deflector sheaves attached.ConclusionsAt the outset, I note the record reveals that Dixon was theonly supervisor available to represent Montgomery when
grievances arose on the Marriott jobsite. That fact, coupled
with uncontradicted evidence which reveals that: Dixon en-
gaged in considerable contract interpretation when assigning
work to members of his crew; he represented Montgomery
in three jurisdictional disputes which arose on the job; and
he resolved pay and ``interpersonal'' grievances raised by his
crewmembers, warrants a finding that Dixon was at all times
material, a representative of Montgomery within the meaning
of Section 8(b)(1)(B) of the Act.Respondent's main defense is a claim that Dixon was notengaged in contract interpretation when he caused the deflec-
tor sheaves to be hoisted together with other elevator compo-
nents because he admitted during the intraunion proceedings
that he did what he did because Oriani told him to do it thatway. For the reasons set forth below, I find Respondent's de-
fense to be without merit.As noted supra, Respondent, through its Business AgentCarey, responded to what it concluded was a violation of ar-
ticle IV, paragraph 5 of its standard agreement by filing a
grievance against Montgomery and intraunion charges
against Dixon. Although the record reveals three elevator
constructor's in addition to Dixon were working on the Mar-
riott job in September when the alleged contract violation oc-
curred, only Dixon, the supervisor on the job, was charged
with a violation of the Union's constitution and bylaws
and/or the standard agreement. Respondent's failure to bring
charges against the members of Dixon's crew strongly sug-
gests it had a motive for proceeding againt Dixon other than
to merely punish him as union member. Such a conclusion
bolstered when one reads the entire transcript of Dixon's trial
before the Union's executive board, as that document clearly
reveals that Union Representatives Carey and Egerer testified
Dixon had informed them during their investigation of the
situation that he, rather than Oriani, decided to hoist the ele-
vator assemblies with the deflector sheaves attached.6In thecircumstances described, observations made by the Board in
San Francisco-Oakland Mailers Union 18 (Nortwest Publica-
tions), 172 NLRB 2173 (1968), are germane. There, theBoard stated (at 2174):in the present case, the relationship primarily affect isthe one between the Union and the Employer, since the
underlying question was the interpretation of the collec-
tive-bargaining agreement between the parties. The rela-
tionship between the Union and its members appears to
have been of only secondary importance, used as a con-
venient and, it would seem, powerful tool to affect the
employer-union relationship; i.e., to compel the Em-
ployer's foremen to take pro-union positions in inter-
preting the collective-bargaining agreement. The pur-
pose and effect of Respondent's conduct literally and
directly contravened the statutory policy of allowing the
Employer an unimpeded choice of representatives for
collective bargaining and settlement of grievances. In 57ELEVATOR CONSTRUCTORS LOCAL 36 (MONTGOMERY ELEVATOR)7If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.8If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''our view it fell outside the legitimate internal interestsof the Union, and, as found by the Trial Examiner, con-
stituted a violation of Section 8(b)(1)(B) of the Act.In sum, I am persuaded, and I find, that Respondent uti-lized its disciplinary procedures to compel Dixon to abide by
the Union's interpretation of the collective-bargaining agree-
ment in the future. By engaging in such conduct, I find it
violated Section 8(b)(1)(B) of the Act as alleged.CONCLUSIONSOF
LAW1. Montgomery Elevator Company is an employer engagedin commerce within the meaning of Section 2(2), (6), and (7)
of the Act.2. Local 36, International Union of Elevator Constructors,AFL±CIO is a labor organization within the meaning of Sec-
tion 2(5) of the Act.3. William Dixon was, at all times material, a supervisorwithin the meaning of Section 2(11) of the Act and a rep-
resentative of Montgomery Elevator Company within the
meaning of Section 8(b)(1)(B) of the Act.4. By imposing a fine against William Dixon because heallegedly violated the collective-bargaining agreement be-
tween Respondent and Montgomery Elevator Company, Re-
spondent has restrained and coerced the Company in the se-
lection and retention of its representative for the purpose of
collective bargaining or the adjustment of grievances and has
engaged in an unfair labor practice within the meaning of
Section 8(b)(1)(B) of the Act.5. The aforesaid unfair labor practice affects commercewithin the meaning of Section 2(6) and (7) of the Act.On the above findings of fact and conclusions of law andon the entire record, I issue the following recommended7ORDERThe Respondent, Local 36, International Union of ElevatorConstructors, its officers, agents, and representatives, shall1. Cease and desist from
(a) Fining or otherwise disciplining William Dixon or anyother 8(b)(1)(B) representatives of Montgomery Elevator
Company, for allegedly violating the provisions of the collec-
tive-bargaining agreement.(b) In any like or related manner restraining or coercingMontgomery Elevator Company in the selection and reten-
tion of its representatives for the purposes of collective-bar-
gaining or the adjustment of grievances.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Rescind the fine levied against William Dixon and re-move all records of the fine from its files.(b) If the fine has been paid by William Dixon, refundsaid money to him with interest in the manner prescribed inNew Horizons for the Retarded, 283 NLRB 1173 (1987).(c) Post at its offices and meeting halls copies of the at-tached notice marked ``Appendix.''8Copies of the notice, onforms provided by the Regional Director for Region 7, after
being signed by the Respondent's authorized representative,
shall be posted by the Respondent immediately upon receipt
and maintained for 60 consecutive days in conspicuous
places including all places where notices to members are cus-
tomarily posted. Reasonable steps shall be taken by the Re-
spondent to ensure that the notices are not altered, defaced,
or covered by any other material.(d) Furnish the Regional Director with signed copies ofsuch notices for posting by Montgomery Elevator Company,
if willing, in places where notices to employees are custom-
arily posted.(e) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.APPENDIXNOTICETOMEMBERSPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.WEWILLNOT
fine or otherwise discipline William Dixonor any other 8(b)(1)(B) representative of Montgomery Eleva-
tor Company for allegedly violating the collective-bargaining
agreement between us and that company.WEWILLNOT
in any like or related manner restrain or co-erce Montgomery Elevator Company in the selection and re-
tention of its representative for the purposes of collective
bargaining or the adjustment of grievances.WEWILL
rescind the fine levied against William Dixonand remove all records of the fine from our files.WEWILL
refund to William Dixon any moneys he mayhave paid on account for the fine assessed against him withinterest.LOCAL35, INTERNATIONALUNIONOF
ELEVA-TORCONSTRUCTORS, AFL±CIO